Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 1 of 32

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In the Matter of: ) Chapter 7
)
Nancy Goldfeder, ) Case No. 17-12873 (LSS)
)
Debtor. ) Re: Docket Nos. 21, 27, 52, 62, 70, 72, 73
OPINION

Before me is the Objection to Debtor’s Claim of Exemption Filed by Deutsche Bank
National Trust Company as Trustee! (“Objection”)* by which Deutsche Bank objects to
Debtor’s homestead exemption. While there have been multiple discovery disputes, the
issue before me boils down to the following question: whether, on December 7, 2017—the
day Ms. Goldfeder filed her bankruptcy petition—the real property Ms. Goldfeder seeks to
exempt was her principle residence.? Because Deutsche Bank has the burden of proof and it
has not shown that Ms. Goldfeder improperly claimed her homestead exemption, I will
overrule the Objection.

The Law on Exemptions
Exemptions exist to protect “property essential to life and livelihood” from the

collection efforts of creditors.’ Exemptions are provided by nearly every state and by the

 

! Deutsche Bank National Trust Company as Trustee for Morgan Stanley, ABS Capital 1 Inc., Trust
2005-HE2 (“Deutsche Bank”).

2 Obj. to Debtor’s Claim to Exemption Filed by Deutsche Bank National Trust Company as
Trustee, D.1. 21.

3 Reply Br. of Creditor in Further Supp. of Debtor’s Claimed Exemption (“Reply Brief”) 2, D.I. 73.
4 See 3 William L. Norton III, Norton Bankruptcy Law & Practice § 56.1 (3d ed. 2019); Law v.

Siegel, 571 U.S. 415, 427 (2014) (quoting Schwab V. Reilly, 560 U.S. 770, 791 (2010) C“[I]n crafting
the provisions of § 522 ‘Congress balanced the difficult choices that exemption limits impose on
debtors with the economic harm that exemptions visit on creditors.’”)).

 
Case 17-12873-LSS Doc 79 Filed 10/26/20 Page 2 of 32

United States Congress (through the Bankruptcy Code) to protect debtors from “destitution
and, as a consequence, dependence upon the public fisc.”’ Together with the discharge,
exemptions provide the principal way in which a debtor receives her fresh start in
bankruptcy. Because of that, exemption provisions are liberally construed.°

Delaware has opted out of the federal exemptions.’ So, as here, debtors seeking to
take advantage of exemptions look to Delaware law. As relevant, Delaware law provides:

In any federal bankruptcy or state insolvency proceeding, an individual debtor

and/or such individual’s spouse domiciled in Delaware shall be authorized to

exempt from the bankruptcy or insolvency estate, in addition to the exemptions

made in subsection (b) of this section and in § 4915 of this title, the following:

(1) Equity in real property or equity in a manufactured home (as defined in

Chapter 70 of Title 25) which constitutes a debtor’s principal residence in an

aggregate amount not to exceed $75,000 in 2010, $100,000 in 2011, and

$125,000 thereafter, except that the exemption for persons totally disabled

from working or married persons where at least 1 of the spouses is 65 years

old or older shall be $125,000 effective immediately .®
The term “principal residence” is not defined in the statute, and neither party has cited case
law defining the term or setting forth the factors a court uses to determine a debtor’s
principal residence in this context.’ Debtor cited two Delaware cases in the divorce context

that examine domicile for jurisdictional purposes. Deutsch Bank does not cite any

Delaware case law.

 

5 Norton, supra note 4, at § 56.1; see also In re Krebs, 527 F.3d 82, 85 (3d Cir. 2008) (“The historical
purpose of exemption laws has been to protect a debtor from [her] creditors, to provide [her] with
the basic necessities of life so that even if [her] creditors levy on all of [her] nonexempt property, the
debtor will not be left destitute and a public charge.”).

6 Norton, supra note 4, at § 56.1,

7 Del. C. Ann. tit. 10 § 4914(a).

5 Del, C. Ann. tit. 10 § 4914(c)(1).

9 Our independent research did not reveal any reported cases.

© Debtor’s Resp. to Deutsche Bank’s Letter Br. in Supp. of the Obj. to the Homestead Exemption
(“Answering Brief’) 9-10, D.I. 72 (citing Long v. State, 44 Del. 262 (1949) (discussing jury
instructions given by the lower court regarding defendant’s intent to make Arkansas his home) and
In ve Marriage of Pascavage v. Pascavage, 1994 WL 837452, at *9-10 (Del. Fam. Ct. July 1, 1994), affd

2

 
Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 3 of 32

In Boyer v. Sylvester, a recent decision of the Delaware Court of Common Pleas, the
Court explored the term “principal residence” for purposes of Delaware’s Landlord ‘Tenant
Code." Recognizing, as here, that the term is not defined in the statute, the Boyer Court
found instructive cases defining the term “domicile.” Citing to previous Delaware cases,”
the Boyer Court variously defined principal residence as: (1) “the combination of a temporary
or permanent presence on the property, with the intent to make the property’s one
home[sic];” (2) “the act or fact of abiding or dwelling in a place for some time; an act of
making one’s home in a place;” (3) “a temporary or permanent dwelling place, abode or
habitation to which one intends to return as distinguished from a place or temporary
sojourn or transient visit;” (4) “reside, despite the fact that it is somewhat formal, may be
the preferred term for expressing the idea that a person keeps or returns to a particular
dwelling place as his fixed, settled or legal abode;” and (5) “domicile is defined as a dwelling
place with the intention to make that place the resident's permanent home. It requires a
concurrence of the fact of living at a particular place with the necessary intention of making
that the permanent home.” Applying that standard to the facts before it, the Boyer Court
found the property at issue to be defendant’s principal residence where, among other things,
(i) defendant was the owner of record, paid the bills (e.g. utilities, mortgage) and those bills
were in her name, (ii) prior to her one year absence from the home she had lived there for

fifty years, her absence was due to her husband’s death and her desire to live with her

 

sub nom. Pascavage v. Aperio, 655 A.2d 1225 (Del. 1995) (ruling that “actual reside[ncy] satisfying the
jurisdictional requirements of 13 Del.C. § 1504 has been defined to mean domicile;” but recognizing
residence and domicile are not equivalent. Further stating “it is well settled. that the essential
components of a domicile are (1) the fact of physical presence and (2) the intent to permanently
make that place home.”)).

Boyer v. Sylvester, 2011 WL 2671872 at *6-7 (Del. Com. Pl. July 1, 2011).

2 Williamson v. Standard Fire Ins. Co., 2005 WL 6318348 (Del. Super. Ct. Aug. 19, 2005); Fritz v.
Fritz, 187 A.2d 348 (Del. 1962).

 
Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 4 of 32

daughter in another state for a period of one year, (iii) the residence was rented during that
one year period and (iv) defendant intended the property to be her permanent home.

The Boyer Court’s description of principal residence and its analytical approach is
consistent with case law cited by Debtor interpreting the homestead exemption under either
non-Delaware state law or the Bankruptcy Code. Courts look at the totality of the.
circumstances with respect to where debtor is residing and debtor’s intent.”*

Burden of Proof

A debtor must list the property she claims as exempt on her schedules.* Unless a
party in interest objects, all property on the list is exempt.” If an objection is filed, the
objecting party has the burden of proof to show that the exemption is not properly
claimed.

In its Reply Brief, Deutsche Bank cites to Jn re Scioli”’ for the proposition that once an
objecting party produces evidence, the burden shifts to the debtor to come forward with
“unequivocal” evidence to show the exemption is proper.'* From this, Deutsche Bank
suggests (without actually stating) that (i) the debtor (not the objector) has the ultimate
burden of proof/persuasion at a claim exemption hearing and (11) once an objecting party

produces some evidence to support its position that the exemption is not properly claimed, a

 

3 Answering Brief 10-13.

4 11 U.S.C. §522(1) (“The debtor shall file a list of property that the debtor claims as exempt under
subjection (b) of this section. .. . Unless a party im interest objects, the property claimed as exempt
on such list is exempt.”).

15 Ta.

16 Fed. R. Bankr. P. 4003{c).

17 9013 WL 318718, at *1 (Bankr. D. Del. Jan. 28, 2013), subsequently aff'd, 586

F. App’x 615 (3d Cir. 2014).

'8 Debtor did not have an opportunity to respond to this argument as it was raised in the Reply
Brief.

 
Case 17-12873-LSS Doc 79 Filed 10/26/20 Page 5 of 32

debtor must meet some heightened standard of evidence in response. These inferences are
not consistent with Bankruptcy Rule 4003.

Bankruptcy Rule 4003 places the burden of persuasion in claim exemption disputes
squarely on the objecting party. The rule provides: “In any hearing under this rule, the
objecting party has the burden of proving that the exemptions are not properly claimed.”””
Neither § 522(1) nor Bankruptcy Rule 4003 requires a debtor to provide “unequivocal
evidence” that it is entitled to the exemption. Further, there is an inherent inconsistency
between Rule 4003’s mandate that the objector has the burden of proof and the Sciofi court’s
recitation that a debtor provide “unequivocal evidence” to show her exemption is properly
taken. While the “unequivocal evidence” standard is nowhere defined, as the common

920

usage of the term “unequivocal” means “unambiguous; clear; free from uncertainty,” such

a standard would appear to be greater than “preponderance of the evidence” or even “clear
and convincing evidence.” As a practical matter, an “unequivocal evidence” standard
would certainly shift the ultimate burden of proof from the objector to the debtor.

in ve Scioli recited, but did not analyze, the burdens of production and persuasion in
the context of a claimed exemption of personal property. The totality of the discussion
(without citations) is:

Bankruptcy Rule 4003(c) provides: “In any hearing [on an objection to a

claim of exemptions], the objecting party has the burden of proving that the

exemptions are not properly clarmed.” “Such burden may be met by a

preponderance of the evidence.” Courts have uniformly held that Rule

4003(c) operates under a “burden shifting” framework. “‘A claimed

exemption is presumptively valid . . . If the objecting party can produce
evidence to rebut the exemption, the burden of production then shifts to the

 

Fed. R. Bankr. P. 4003(c).

2) Black’s Law Dictionary 1760 (10th ed. 2014); see also Unequivocal, Merriam-Webster Online
Dictionary, https://www.mertiam-webster.com/dictionary/unequivocal (last visited Aug. 17, 2020)
(defining unequivocal as “leaving no doubt; clear, unambiguous”’).

5

 
Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 6 of 32

debtor to come forward with unequivocal evidence to demonstrate that the
exemption is proper.’””!

For the proposition that a debtor must come forward with “unequivocal evidence,” the
Scioli court cites In re Kicenuik” citing to the Ninth Circuit's decision in Jn re Carter.”

In Carter, the Ninth Circuit states (again, without analysis) that: Gi) a claimed
exemption is presumptively valid; and Gi) the objecting party has the burden to prove that
the exemption is not properly claimed. While recognizing that the burden of persuasion

always remains with the objecting party, the Ninth Circuit also states that “If the objecting

 

41 Scioli, 2013 WL 318718, at *2 (citations omitted).

2 In ve Kicenuik, 2012 WL 4506597, at *3 (Bankr. D, N. J. Sep. 28, 2012)

(citing Carter v. Anderson (In re Carter), 182 F.3d 1027, 1029 n.3 (9th Cir. 1999)).

23-182 F.3d at 1029.3. Scioli was affirmed by the Third Circuit in a non-precedential opinion. In re
Scioli, 586 Fed. App’x. 615, 617 (3d Cir. 2014). The Third Circuit also recites, but does not analyze,
the burden of proof/persuasion also relying on In re Carter. Id. at 617 (“A claimed exemption 1s
‘presumptively valid’... Once an exemption has been claimed, it is the objecting party's burden (the
trustee in this case) to prove that the exemption is not properly claimed. Initially, this means that
the objecting party has the burden of production and the burden of persuasion. The objecting party
must produce evidence to rebut the presumptively valid exemption. Ifthe objecting party can produce
evidence to rebut the exemption, the burden of production then shifts to the debtor to come forward with
unequivocal evidence to demonstrate that the exemption is proper. The burden of persuasion, however,
always remains with the objecting party.”) (internal citations omitted) (emphasis in original).

Bankruptcy Rule 4003(c) does not appear to imply burden shifting with respect to production of
evidence. The Third Circuit does recognize that concept in the context of proof of claim litigation.
See In ve Allegheny Intern., Inc., 954 F.2d 167, 173-74 (3d Cir. 1992) (“The burden of proof for claims
brought in the bankruptcy court under 11 U.S.C.A. § 502(a) rests on different parties at different
times. Initially, the claimant must allege facts sufficient to support the claim. Ifthe averments in his
filed claim meet this standard of sufficiency, it is ‘prima facie’ valid. In other words, a claim that
alleges facts sufficient to support a legal liability to the claimant satisfies the claimant's initial
obligation to go forward. The burden of going forward then shifts to the objector to produce
evidence sufficient to negate the prima facie validity of the filed claim.”) (internal citation omitted);
see also Fed. R. Bankr. P. 3001(f) (“A proof of claim executed and filed in accordance with these
rules shail constitute prima facie evidence of the validity and amount of the claim.”). There is a key
distinction, however, between claims litigation and exemption litigation. In claims litigation, the
party asserting the claim retains the ultimate burden of persuasion. In exemption litigation, the
objector—not the debtor asserting/claiming the exemption—bears the ultimate burden of
persuasion. I need not decide here whether there is a burden shifting framework in exemption
litigation because even if there is, Debtor has put forth sufficient evidence to meet any burden of
production she may have. See infra Part I.

 
Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 7 of 32

party can produce evidence to rebut the exemption, the burden of production then shifts to
the debtor to come forward with unequivocal evidence to demonstrate that the exemption is
proper.”*“4 The Ninth Circuit borrowed this standard from In re Moneer, a bankruptcy court
decision from the Northern District of Illinois interpreting Ilinois state law on exemptions.”
At issue in Moneer was whether the debtor had lost his homestead exemption by
abandonment. Examining Illinois law, the Moneer Court determined that the question of
abandonment was largely a matter of intention, which could be shown by words or deeds.
The Moneer Court quoted Illinois decisional law for two principles: (i) “[s]uch intention to
return [to the homestead] must be unequivocal—equivocal intention to return is not
sufficient” and (ii) “fw]hen no new homestead has been acquired, absence from the old one,

unless for an extended period of time, does not create a presumption of abandonment.”

 

4 The footnote, in its entirety, reads:
We note that there was sustained discussion and some disagreement in the
bankruptcy court and the BAP concerning burdens of proof, production and
persuasion. The burdens of production and persuasion were properly set forth by the
BAP. A claimed exemption is “presumptively valid.” 9 Collier on Bankruptcy,
4 4003.04 (15th ed. rev. 1998); In re Patterson, 128 B.R. 737, 740 (Bankr. W_D. Tex.
1991). Carter claimed $39,000 as an exemption under C.C.P, § 704.070, and this
claim is presumptively valid. Once an exemption has been claimed, it is the
objecting party's burden (the trustee in this case) to prove that the exemption is not
properly claimed. See Fed. R. Bankr. P. 4003(c). Initially, this means that the
objecting party has the burden of production and the burden of persuasion. The
objecting party must produce evidence to rebut the presumptively valid
exemption. in re Lester, 141 B.R. 157, 161 (S.D. Ohio 1991), Ifthe objecting party
can produce evidence to rebut the exemption, the burden of production then shifts to
the debtor to come forward. with unequivocal evidence to demonstrate that the
exemption is proper. See In re Moneer, 188 B.R. 25, 28 (Bankr. N. D, Ill. 1995); Fed.
R. Evid. 301. The burden of persuasion, however, always remains with the objecting
party. There was no real dispute in the bankruptcy court or the BAP concerning
these burdens in the abstract. Rather, the parties disputed the relationship between a
subchapter S corporation and a shareholder/employee under C.C.P. § 706.011,
which was reflected in the disagreement about burdens of proof, production, and
persuasion.

Carter, 182 F.3d at 1029 n.3.

25 In re Moneer, 188 B.R. 25 (Bankr. N.D. HL. 1995).

% Id. at 27 (citing Rasmussen v. Rasmussen, 13 N.E.2d 166, 168 (IH. 1938)).

7

 
Case 17-12873-LSS Doc 79 _ Filed 10/26/20 Page 8 of 32

The Moneer Court then applied Federal Rules of Evidence 301°’ and 302* made applicable
by Federal Rule of Bankruptcy Procedure 9017 to the exemption hearing. Apparently
concluding there is a substantive presumption in the Illinois homestead. law with respect to
abandonment that runs against the party claiming the exemption, the Moneer Court
concluded that “although the [objector] has the burden of proof as mandated by Bankruptcy
Rule 4003(c), under [Illinois state law] and Federal Rule of Evidence 301, the Debtor has
the burden of coming forward with unequivocal evidence to rebut the presumption that
when he left his spouse and immediate family and removed himself from the Property, he
left without any intention of returning and thereby abandoned his estate of homestead in the
Property.””

At most, Moneer stands for the proposition that bankruptcy courts applying Illinois
homestead exemption law in a scenario where abandonment is at issue require a debtor to

come forward with “unequivocal evidence” that he did not mean to abandon the

homestead. I respectfully disagree with courts that have adopted the Moneer standard

 

*7 Federal Rule of Evidence 301 provides that “In a civil case, unless a federal statute or these rules
provide otherwise, the party against whom a presumption is directed has the burden of producing
evidence to rebut the presumption. But this rule does not shift the burden of persuasion, which
remains on the party who had it originally.” Fed. R. Evid. 301.

28 Federal Rule of Evidence 302 provides that “In a civil case, state law governs the effect ofa
presumption regarding a claim or defense of which state law supplies the rule of decision.” Fed. R.
Evid. 302, Rule 302 embodies the Evie doctrine such that if state law provides a true presumption
and as such is a substantial element of the claim or defense, a federal court must apply that state law
in civil actions. 1 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal Evidence,

§§ 302.02[1], [2][a] (Mark S. Brodin, ed., Matthew Bender 2d ed. 1997).

29 Moneer, 188 B.R. at 28. The Moncer Court appears to have broadened the substantive requirement
to show an unequivocal intention to return to the property into “unequivocal evidence.”

8

 
Case 17-12873-LSS Doc 79 Filed 10/26/20 Page 9 of 32

wholesale in different exemption contexts, interpreting federal exemptions or interpreting
state exemptions for states other than Illinois.”

Delaware law governs the matter before me. Assuming, without deciding, that the
Moneer analysis is the correct approach generally with respect to the burdens on parties in
exemption disputes under the Bankruptcy Code, Deutsche Bank cites no Delaware state law
creating a presumption running against Debtor under 10 Del. C. § 4914, the relevant statute.
Therefore, Debtor is not required to provide “unequivocal evidence” that she is entitled to
her claimed exemption. Rather, as stated in Rule 4003, Deutsche Bank has the burden of
proof. As no party has cited a standard greater than “preponderance of the evidence,” that
is the standard Deutsche Bank must meet.

One court has observed: “placing the burden of proof on the objector presents a
formidable task since most of the information regarding the exempt asset will be held by the
debtor or some other third party, not the objector.””' But this standard reflects Congress’
goals in providing exemptions: namely, to permit debtors a fresh start with a minimal safety
net and to reduce dependence on the public fisc. It is against this backdrop that I approach
the matter before me.

Procedural Posture

On December 7, 2017 (“Petition Date”), Nancy Goldfeder (“Debtor”) filed a

voluntary bankruptcy petition” (“Petition”) under chapter 7 of the United States

Bankruptcy Code (“Code”). At each place on the Petition requiring a signature, the Petition

 

0 Cf In re Pomeroy, 2016 WL 3564378, at *15 (Bankr. E.D. Cal. June 21, 2016) (finding Carter to
be dicta and concluding that there is no sufficient basis to hold a debtor to an unequivocal evidence
standard on an objection to an exemption).

31 Kieceniuk, 2012 WL 4506597, at *3.

2 D1 1.

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 10 of 32

was signed by both Debtor and Dr. Emil Mikhail who signed as “Guardian Ad Litem
(Superior Court Order).” Thereafter, on December 11, 2017, Debtor filed a motion to
appoint Mikhail as her guardian ad litem for purposes of the bankruptcy case.’ In that
motion, Debtor represented that Mikhail had been appointed Debtor’s guardian ad litem by
order of the Superior Court dated July 26, 2012 because of Debtor’s debilitating physical
and mental illnesses, which were not anticipated to improve. No objections were filed to
Debtor’s request and an Order appointing Mikhail as Debtor's guardian ad litem was entered
on January 19, 2018.*4 Debtor received her discharge on April 10, 2018.”

The only controversy in the bankruptcy case has been with Deutsche Bank over
Debtor’s claimed exemption. On Schedule A filed with the Petition, Debtor lists a property
at 1610 North Union Street, Wilmington, Delaware 19806 as a single-family home with a
current value of $100,000 (“Union Street Property”).°° Debtor also schedules “3 Rooms
Used Household Goods” valued at $1,500. On Schedule C, Debtor claims her Delaware
exemptions, including “100% of the fair market value, up to any applicable statutory limit”
for the Union Street Property pursuant to 10 Del C. § 4914(c)(1).

On February 9, 2018, Deutsche Bank filed the Objection. Deutsche Bank does not
take issue with Debtor’s valuation of the Union Street Property. Nor does Deutsche Bank

dispute ownership of the Union Street Property. Rather, Deutsche Bank contends that the

 

33 Mot. to Appoint the Guardian ad litem Nunc Pro Tunc to the Order for Relief, for the Appearance
at the 341 Meeting of Creditors, and to Assist the Trustee in Debtor’s Stead Throughout the
Bankruptcy Case, D.I. 13.

4 Order Appointing and Granting to The Guardian ad litem, Nunc Pro Tunc, Full Power and
Capacity to Assist Debtor and to have Standing as Debtor Throughout the Bankruptcy Case, D.I.
17.

45 Order of Discharge, D.I. 37.

%6 Debtor also notes: “Property was improperly sold to Brian O’Neal in October 2015 for
$130,000.00 but sale was not consummated. Damage resulted in No running water, sewer repairs
necessary and gas heat repairs. Est. As is cost of 100K at most.” Petition 11.

10

 

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 11 of 32

Union Street Property is not Debtor’s principal residence and that she has not lived at the
Union Street Property for “at least approximately ten (10) years, if not longer.”

After the filing of the Objection, the parties began discovery. Deutsche Bank
diligently pursued both written discovery and deposition testimony. It sent document
requests and noticed Mikhail’s deposition.

On October 17, 2018, a Joint Stipulated Pretrial Scheduling Order was entered
setting the Objection for trial on January 2, 2019.2” The Pretrial Order also set a deadline
for completion of discovery and depositions of trial witnesses, specifically including the
deposition of Mikhail. It further contemplated that the parties might determine to resolve
the matter on the papers, rather than a trial. On November 30, 2018, the parties submitted a
joint status letter informing the court that the parties would indeed take that route.** On
December 7, 2018, a further Joint Stipulated Scheduling Order was entered setting forth
deadlines for exchanges of final exhibit lists, motions i /imine and a briefing schedule on the
Objection.”

Consistent with the agreed to schedule, on February 8, 2019, Deutsche Bank filed a
motion in limine setting forth specific objections to potential exhibits Debtor might offer in

connection with the Objection as follows.”

 

 

 

 

 

 

Exhibit Description Admissibility Objection
Number
2 “Photographs of the home ~- 1610 N. Union | Authentication/Foundation
Street, Wilmington DE 19806”
3 “All pleadings filed to date including Authentication/Foundation;
verified statements and exhibits” Hearsay; Relevancy

 

 

 

37 Joint Stipulated [Proposed] Pretrial Scheduling Order, D.I. 50.

38 Joint Status Letter, D.I. 53.

* Joint Stipulated Scheduling Order, D.L. 55.

40 Deutsche Bank’s Mot. in Limine to Preclude Admis. of Debtor’s Potential Ex. Nos, 2-7 (“Motion

in Limine”), DA. 58,
il

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 12 of 32

 

 

 

4 “Sworn testimony taken at 341 meeting of | Authentication/Foundation;
creditors” Hearsay; Failure to produce
in discovery
5 “Fidelity National Title Insurance Authentication/Foundation;
Company title search record” Hearsay; Relevancy;
Failure to produce in
discovery
6 “Utility Statements and or bank statements | Authentication/Toundation;
as exchanged per Court order” Hearsay
7 “A copy of Debtor's state issued Authentication/Foundation
identification card presented to Court and
counsel”

 

 

 

 

 

Debtor responded to the Motion in Limine.” Ata hearing on February 21, 2019, I
determined that Deutsche Bank was entitled to a two hour deposition of Mikhail on the
issues of authentication and foundation of documents and could be examined on his
testimony at the section 341 meeting. I also determined I would consider relevancy
objections in connection with the briefing.

On May 6, 2019, Deutsche Bank filed a motion for sanctions” based on Mikhail’s
failure to appear for his deposition. Mikhail asserted that his own health was deteriorating
and he was not available to attend a deposition. In the Motion for Sanctions, Deutsche
Bank sought an order precluding Debtor from submitting into evidence the documents
identified in the Motion in Limine. Debtor's response included a motion for a limited re-
opening of the discovery period and suggested possible alternative witnesses on the

documents.” At that hearing, I permitted another 30 days for additional discovery so that

 

41 Resp. to Creditor, Deutsche Bank’s, Mot. in Limine to Preclude Admis. of Debtor’s Potential
Exhibits Nos. 2-7, D.I. 60.

4 Deutsche Bank’s Mot. for Relief from Debtor’s Disc. Violations (“Motion for Sanctions”), D.1.
62.

43 Resp. to Creditor, Deutsche Bank’s, Mot. for Relief from Debtor’s Disc. Violations and Counter
Mot. to Re-Open Limited Disc., D.I. 63. Debtor’s response also attached a one page document
titled Psychological Functional Capacity signed by Nana Berkiashvili, M.D. stating, among other
things, “Pt [Mikhail] suffers from intractable insomnia nightmares and inability to function due to
severe fatigue and cognitive issues.” Jd. at 63-1.

12

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 13 of 32

either party could obtain further discovery on the authentication of documents to be
submitted. I also stated that I would decide all objections to exhibits in the context of the
briefing and directed parties to state (or re-state) any evidentiary objections in their
respective briefs.

The Opening Brief,“ Answering Brief and Reply Brief were duly filed. I have
reviewed the documents submitted with the briefs, considered the objections to the
documentary evidence in Deutsche Bank’s Motion in Limine as well as its objection to
further documents submitted by Debtor with her Answering Brief” and the Motion for
Sanctions. The matter is ripe for decision.

The Parties’ Positions

In the Objection, Deutsche Bank asserts that the Union Street Property is not
Debtor’s principal residence because she has not lived there for at least ten years. Detusche
Bank makes two legal arguments in its Opening Brief. First, Deutsche Bank argues that
Debtor is estopped from arguing that the Union Street Property is her principal residence
because of positions she took before the Delaware Superior Court and Supreme Court in
prepetition foreclosure litigation regarding the Union Street Property. Second, it argues
“Debtor has failed to establish through credible evidence that the [Union Street Property] is
her principal residence.” Deutsche Bank argues that the evidence produced by Debtor is

inconsistent, non-credible or contradictory. Further, Deutsche Bank questions Mikhail’s

 

“4 Opening Br. of Creditor in Supp. of Obj. to Debtor's Claimed Exemption (“Opening Brief”), D.1.
70,
45 Reply Brief 3 n.4. Deutsche Bank objects to the Certification of Stacey Mattia attached to
Debtor’s Answering Brief on the basis of hearsay, lack of authentication, late production, inability to
depose declarant and as an improper attempt to inject opinion testimony into the case after the close
of the discovery period.

46 Opening Brief 4.

13

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 14 of 32

interest in the Union Street Property. While making this argument, Deutsche Bank barely
challenges Debtor’s intent to live at the Union Street Property. Rather, the argument is that
she does not live there,”

Debtor argues that by any measure the Union Street Property is Debtor's principal
residence as she owns the Union Street Property, was living there on the Petition Date, her
personal belongings were there as of the Petition Date, and while she was absent from the

Union Street Property over the years due to her medical condition, Debtor always intended

 

“? The word “intent” is not found in the Objection or the Opening Brief. ‘The word “intent” shows

up in the Reply Brief as follows:
The only testimonial evidence to support that Debtor intends to. permanently reside
at the Property now comes from Debtor herself and Guardian, and such testimony
lacks credibility due to substantial inconsistencies. For example, Debtor alleges in
her Schedules that the Property is in complete disrepair, has no running water, and
sewer and gas heat repairs are necessary such that the as-is cost of the Property has
likely been reduced to $100,000. (D.I. 72-3; D.I. 72-4; D.I. 72-5). She also argued as
much in response to Creditor’s Objection and during the 341 hearing. (D.L. 72-7 at 7)
(stating that Debtor uses “alternative water tanks and sources and showers at her
Guardian’s property nearby, and also freely uses her neighbor’s bathroom facilities”)
(D.I. 72-8 at 9:1-2) (the house is “really in deplorable condition”). This is of course
consistent with the fact that the house was condemned previously, and
representations to the State Court up to the date of the Petition that the house was in
disrepair. (D.1. 21, Exs. B, C, E; D.I. 70 at 2-3). However, after Creditor filed its
Objection, and Debtor was put on notice of the issue regarding her principal
residence, Debtor then produced pictures that purport to show the house with
running water, and water bills reflecting water usage throughout the time frame she
claimed she did not have running water. ().I. 72-19). Guardian also stated that the
Property had running water in response to Creditor’s interrogatories, only after
Creditor filed the Objection. (D.I. 48, Ex. B),

Unlike the cases cited by Debtor, this is not a case where Debtor recently purchased
the Property or was unable to live there due to hurricanes or total incapacity. (D.1. 72
at 14). She has lived at multiple addresses, and apparently is capable of living by
herself upon her own admission. Instead, Debtor allegedly has chosen to live at the
Property when, and if, most convenient to her in connection with her legal pursuits.
She demonstrated no intent to permanently reside at the Property throughout the
pendency of the State Court Action, which persisted up until the date of the Petition,
in order to avoid foreclosure. Her post-petition evidence—which Creditor continues
to assert is inadmissible—simply fails to support that the Property was Debtor’s
principal place of residence on the date she filed the Petition,

Reply Brief 4-6 (emphasis added).

14

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 15 of 32

to make the Union Street Property her home. Debtor argues that Deutsche Bank has not
sufficiently established that the Union Street Property is not Debtor’s principal residence.
Finally, Debtor argues that Deutsche Bank should be held in contempt for its overly litigious
stance.

Discussion

I. Debtor is not Estopped from Arguing that the Union Street Property is her
Principal Residence

Deutsche Bank’s main argument is that Debtor is estopped from arguing that the
Union Street Property is her principal residence because of positions taken by her (or on her
behalf) in a foreclosure proceeding commenced by Deutsche Bank in the Superior Court of
the State of Delaware (“Foreclosure Action”) and/or findings made by the judge overseeing
that action. In the Foreclosure Action, Deutsche Bank foreclosed on a mortgage
encumbering the Union Street Property, which went to a sherifi’s sale. Debtor successfully
argued that she did not receive notice of the Foreclosure Action because she was not living
at the Union Street Property at the time. Indeed, the Superior Court found that at the time
of the sheriff's sale, Ms. Goldfeder was living in the basement of the property located at 205
Ayre Street, Newport, Delaware (the “Ayre Street Property”), Mikhail’s home. As a result,
the trial court vacated the sheriff's sale, returning the parties to their original positions. The
Supreme Court ultimately affirmed the trial court’s ruling.”

Deutsche Bank argues that the position taken by Debtor in the Foreclosure Action—
that she did not live at the Union Street Property-—is inconsistent with the position taken in

her bankruptcy case that the Union Street Property is her principal residence. Deutshe Bank

 

48 See Deutsche Bank Nat. Tr. Co, v, Goldfeder, 2014 WL 644442 (Del. 2014).
15

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 16 of 32

cites cases for the proposition that if a party takes inconsistent positions, she may be
estopped from later making a contradictory argument.” Defendant is correct. Applying
that doctrine here, however, does not result in the application of any estoppel theory
because Debtor is not taking inconsistent positions.

Because Deutsche Bank’s estoppel position is firmly rooted in the Foreclosure
Action, a chronology assists in evaluating the estoppel argument. The following chronology
is largely gleaned from the Supreme Court’s February 14, 2014 Opinion (which contains the

most complete timeline): ©

 

Date Relevant Event

 

2004 Debtor enters into a mortgage with MERS as nominee for Home
Funds Direct. The mortgage is secured by the Union Street Property.

 

2007 Debtor defaults on the mortgage.

 

2008 Deutsche Bank files an In Rem Scire Facias Sur mortgage action.”

 

April 13,2010 | Default judgment entered against Debtor for failure to appear.

 

November, Writ of /evari facias issued and sheriff's sale held. Deutsche Bank is
2011 declared the high bidder.

 

 

 

 

 

Opening Brief 6-7 (citing, among other authorities, New Hampshire v. Maine, 532 U.S. 742, 749
(2001) (“This rule, known as judicial estoppel, ‘generally prevents a party from prevailing in one
phase of a case on an argument and then relying on a contradictory argument to prevail in another
phase.’” (quoting Pegram v. Herdrich, 530 U.S. 211, 227 n.8 (2000)) and 18 C. Wright, A. Miller, & E.
Cooper, Federal Practice and Procedure § 4477 (1981) (“absent any good explanation, a party
should not be allowed to gain an advantage by litigation on one theory, and then seek an
inconsistent advantage by pursuing an incompatible theory.”)).

°° The last four entries are taken from Judge Butler’s November 12, 2013 ruling. Opening Brief, Ex.
A (“Superior Court Ruling”).

5! Debtor states that the mortgage was rescinded. Response to the Deutsche Bank National Trust
Company’s Objection to Debtor’s Claim of Certain Exemptions Pursuant to Fed. R. Bankr. P.
4003(b) (“Debtor’s Initial Response”) 6, 8, D.L. 27; Answering Brief 6. It is unclear to me why (or
exactly when) this happened, but Deutsche Bank has not contended otherwise. In any event, in
2017, Deutsche Bank was back in the Delaware state courts on a sheriff's sale resulting from a
judgment lien.

16

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 17 of 32

 

 

December 23, Sheriff sale is confirmed.

2011

January 25, Sheriff deeds Union Street Property to Deutsche Bank.
2012

 

January, 2012

Mikhail becomes aware of the sheriff's sale.

 

July 27, 2012

Superior Court finds Ms. Goldfeder to be incompetent on matters
relating to the sheriff's sale and grants Mikhail guardian ad fitem status.

 

August 8, 2012

Ms. Goldfeder (through her guardian ad fitem) files motion to vacate
the sheriff's sale, vacate confirmation of the sale and set aside the
sheriff's sale (“Motion to Vacate”).

 

 

 

August 23, Superior Court grants Motion to Vacate.

2012”

Unknown Deutsche Bank appeals Order granting Motion to Vacate.

May 10, 2013 Delaware Supreme Court remands case to Superior Court for further

findings.

 

September 13,
2013

Delaware Superior Court holds evidentiary hearing.

 

November 12,
2013

Delaware Superior Court issues its additional factual finding again
concluding that the Motion to Vacate should be granted.

 

February 14,
2014

 

Supreme Court affirms Superior Court's judgment.

 

 

As is evident from the chronology, Debtor’s argument before the state courts that she did

not live at the Union Street Property at the time that the sheriff served the writ of /evari

facias, focused on the time frame at and before November, 2011—a full six plus years before

Debtor filed her petition on December 7, 2017. This is verified by the Superior Court's

finding that Debtor lived at the 205 Ayre Street Property from 2007 until 2011.°

 

* Answering Brief, Ex. 5.

*3 Superior Court Ruling 6. The Superior Court further finds that Mikhail evicted Debtor in 2011
because she threatened to burn his house down and “a social worker found Debtor an alternative
residence in a communal atrangement on West Street in Wilmington.” Jd. 'The Superior Court does
not specify the duration of that arrangement.

17

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 18 of 32

Here, the question is whether the Union Street Property was Debtor’s principal
residence on the Petition Date, some six years after the time period addressed by the
Superior Court in the Foreclosure Action. Defendant's estoppel theory based on her
representations in filings with the Delaware Superior Court and Delaware Supreme Court,
thus, fails. At most, the position taken by Debtor in the Foreclosure Action is some evidence
that she did not always live at the Union Street Property and can be factored into whether
Deutsche Bank has met its burden of proof on the Objection.

Il. Other Evidence Submitted by Deutsche Bank Does Not Establish that the
Union Street Property is not Debtors’ Principal Residence

Throughout Deutsche Bank’s submission is an underlying theme that the Union
Street Property is not habitable and so Ms. Goldfeder could not have been living at the
Union Street Property on the Petition Date. Alternatively, Deutsche Bank insinuates that
Mikhail’s actions undercut the position that the Union Street Property is Debtor’s principal
residence.
With its Objection or its Opening Brief, Deutsche Bank submitted documentation in
support of its position, as follows:
e ‘The November 12, 2013 Superior Court decision supplying answers to
questions upon remand from the Delaware Supreme Court in the Foreclosure
Action.

« A transcript of a December 7, 2017 hearing in the Foreclosure Action.»

e A printout of a docket sheet for the case styled Nancy Goldfeder v. McCloskey
and Mikhail, CPU4-17-000010 filed December 21, 2016 by attorney Darrell J.
Baker, which lists Ms. Goldfeder’s address as the Ayre Street Property.”

 

54 Opening Brief, Ex. A.
°° Opening Brief, Ex. B.
56 Opening Brief, Ex. C.

18

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 19 of 32

e A Delaware State Identification Card dated 12-29-2014 showing Ms.
Goldfeder’s address as the Ayre Street Residence.”

« Acopy of Page 36 of 39 of a document titled City of Wilmington, Delaware
Vacant Property List updated 1/12/2018 listing the Union Street Property
with a Vacant Date of 12/18/2008.*

e« Acopy ofa what appears to be a return on an Alas Fi Fa Levy on personal
property dated 10/19/2017.”

* A transcript dated August 23, 2012 in the Foreclosure Action.”

« Copies of documents issued to/mailed to/or otherwise directed to Mikhail at
the Union Street Property:

> Delaware Driver License issued to the Guardian on August 9, 2016.4

> Letter dated October 25, 2012 from UBS Financial Services, Inc.
addressed to the Guardian at the Property.”

> PNC bank statements for an account in Mikhai’s name for the periods
of 12/05/2015 to 01/07/2016, 4/7/2015 to 5/6/2015, 4/9/2014 to
5/6/2014 and 8/7/2014 to 9/5/2014.

> A Subpoena Duces Tecum from the Attorney General of the State of
Delaware in the case of State v. George in September 2009.“

While Debtor did not file a motion in limine or otherwise seek to exclude this evidence,
Deutsche Bank did not file a declaration in support of its Objection or authenticate any of

the documents it submitted for consideration.

 

57 Debtor’s Initial Response, Ex. D-1A; see a/so Answering Brief 6 n.3.
8 Objection, Ex. A.

*” Objection, Ex. G.

6° Opening Brief, Ex. H.

61 Opening Brief, Ex. D.

6 Opening Brief, Ex. E.

6 Opening Brief, Ex. F.

6! Opening Brief, Ex. G.

19

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 20 of 32

A review of the briefs show that Deutsche Bank is using much of this evidence
affirmatively to support its estoppel argument, in an attempt to show that the Union Street
Property is uninhabitable and therefore could not be Debtor’s principal residence or that the
Union Street Property is being used for some other, unspecified, purpose.

Four of the documents are close in time to the Petition Date and merit consideration.
First, the Vacant Property List reflects the Union Street Property on a list dated 1/12/18,
one month after the Petition Date. This page also lists the owner of the Union Street
Property as Select Portfolio Servicing. The ownership listing is incorrect or, at best,
outdated, which calls into question the accuracy of the remaining information on the Vacant
Property List. At no point in time has Deutsche Bank suggested that Debtor was not the
legal owner of the Union Street Property on the Petition Date.© So, while the Vacant
Property List may be some evidence that the Union Street Property was vacant on
12/18/2008—nine years before the Petition Date—the inaccurate ownership information as
of the printout date does not provide convincing evidence that the Union Street Property
was vacant on 1/12/18, or the Petition Date.

Second, Deutsche Bank relies on the October 19, 2017 sheriff's return of an alias fi fa
levy of Debtor’s goods and chattel and lands and tenements at the Union Street Property.
Deutsche Bank correctly states that the sheriff writes: “Deputy spoke with neighbor at 1608,
she informed deputy that home is vacant @ 2 years.”® But, Detusche Bank ignores the

immediately previous sentence in which the sheriff writes: “Defendant [Ms. Goldfeder]

 

6 Indeed, such a position would be wholly inconsistent with the Foreclosure Action and Deutsche
Bank’s actions to satisfy its judgment by a sheriff sale of the Union Street Property. And, in fact,
Deutsche Bank conceded in its Motion in Limine that Debtor owns the Union Street Property.
Motion in Limine at 7 19 (“There has never been any dispute as to whether Debtor is the owner of
the Property; Deutsche Bank agrees that she is.”).

6 Objection, Ex. G,

20

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 21 of 32

refused to grant access to the property resulting in Nulla Bona as to G&C; thereafter L&T
levied.”*’ In her response to the objection, Ms. Goldfeder asserts that she has had
significant problems with one of her neighbors.” In any event, the statement from the
neighbor contradicts the sheriff's statement that Debtor refused him access to the Union
Street Property so he was unable to levy on Debtor’s goods and chattels. If the Union Street
Property were vacant, the sheriif could have (and presumably would have) simply noted
that as the reason he was unable to levy on Debtor’s goods and chattels.

Third, the Docket Sheet (presumably containing information supplied by attorney
Darrell J. Baker) provides some evidence that the Union Street Property was not Debtor’s
principal residence one year prior to the Petition Date.

Fourth, Deutsche Bank submitted a transcript of a teleconference on an emergency
motion to set aside a sheriffs sale before Judge Butler. This hearmg occurred on
December 7, 2017—the Petition Date. Deutsche Bank argues the transcript reflects that
Judge Butler “presumed Debtor lived [at the Ayre Street Property] on the date she filed her
petition.””

Deutsche Bank takes Judge Butler’s statement out of context. As reflected in the

transcript, during the teleconference, Judge Butler had not seen Debtor and Deutsche Bank

for at least a year (maybe two), and he poses questions regarding the condition of the Union

 

67 id.

6 Ms. Goldfeder writes off the neighbor as a “nasty neighbor, who has repeatedly tormented Debtor
[and] made misstatements.” Debtor’s Initial Response 3-4, 6.

8 Opening Brief 5.

21

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 22 of 32

Street Property. ‘The following colloquy took place between Judge Butler and Debtor’s

counsel:

The Court:

Mr. Brown:

So, let’s say that this property goes to sheriffs sale. The
last I heard it was in a state of serious disrepair. I doubt
the guardian has done diddly squat to repair it. So, is it
still the case that the place’s in bad shape?

Your Honor, that is my understanding. My
understanding is that Miss Goldfeder resides there. But
due to the condition of the property, she actually spent a
fair amount of time taking advantage of the amenities
that guardians do to, you know, provide for her, and
stuff.”

After that, the following colloquy took place between Judge Butler and Deutsche Bank’s

counsel:

Ms. Rogin:

The Court:

Ms. Rogin:

Your Honor, well, there’s a couple things. I do not
believe anyone does live in the house because every time
the sheriff has tried to serve Mrs. Goldfeder or the
guardian at the property, they’ve been told by neighbors
that it’s vacant and they can never find anyone there.
So, you know, I’m not sure that the arguments that, you
know, that she was being devastated by the sale of the
house holds up.

She lives in the basement of Mikhatl’s house in
Newport.

Right, that’s what I believe is true.”

Contrary to Deutsche Bank’s contention that Judge Butler “presumed” Debtor lived at the

Ayre Street Property, he appears to simply be recalling the previous status. Taken in

context, Judge Butler is not making any statement about where Debtor lived on the Petition

Date, and certainly, he is not making any finding. Moreover, as reflected in the transcript,

 

” Opening Brief, Ex. B. 11:19-12:6.

A Td. at 15:2-15:13.

22

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 23 of 32

Debtor’s counsel states his understanding that Debtor was living at the Union Street
Property on the Petition Date.

The remainder of the documents submitted by Deutsche Bank suggest that Mikhail
was listing the Union Street Property as his address. While these documents perhaps raise
some questions regarding Mikhail or his motivations (or, perhaps not), these documents do
not support a conclusion that the Union Street Property is not Debtors’ principal residence.”

Reviewed in its totality, the evidence submitted by Deutsche Bank does not persuade
me, by a preponderance of the evidence, that the Union Street Property was not Debtor’s
principal residence on the Petition Date. Consistent with Deutsche Bank’s estoppel
argument, much of the evidence significantly pre-dates the Petition Date. The evidence on
or close to the Petition Date contains statements that may support Deutsche Bank’s
position, but also support Debtor’s claimed exemption. To the extent the evidence is
contradictory, Deutsche Bank has not met its burden of proof.

IU. Evidence submitted by Debtor

Assuming Debtor had a burden of production with respect to the Objection (see supra
n, 23), she has met it, In addition to the Petition and Schedules” (which show the Union
Street Property as her address), Debtor submitted documentary evidence in opposition to

the Objection as follows:

e A Delaware Polling Place Card from the Department of Elections dated
3/20/2018 showing the Union Street Property as Debtor’s residence.”

 

® Of course, to the extent that Mikhail was also living at the Union Street Property, that is not
evidence that it is not Debtor’s principal residence.

® Answering Brief, Exs. 1-4.

4 Answering Brief, Ex. 8.

23

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 24 of 32

e Three Delaware state issued identification cards showing the Union Street
Property as Debtor’s residence (one date is not readabie, the other dates are
02-26-2013, 08/20/2018).”

e Various mortgage statements (or segments thereof) from Select Portfolio
Servicing mailed to Debtor at the Property with statement dates of
8/13/2015, 1/12/2016, 4/14/2016, 10/13/2016, 11/14/2016, 2/15/2017,
8/15/2017, 11/15/2017, 7/12/2018, 10/15/2018, 11/15/2018.

e Various photos of the Property, both inside and out taken April 20, 2018
reflecting furnishings and personal items in the living space, bedroom,
bathroom and kitchen.”

e The Certification of Stacey A. Mattia dated June 27, 2019 regarding a May 2,
2019 and May 8, 2019 visit to the Union Street Property to meet Ms.
Goldfeder and to take pictures together with the pictures taken. ‘The pictures
reflect furnishings and personal items in the living space, bedroom, bathroom
and kitchen.”

e A Memorandum written by Stacey A. Mattia regarding her May 2, 2019 visit
reflecting her discussion with Ms. Goldfeder.”

e Various Delmarva Power bills for the Union Street Property, including a
statement for the period of 12/17/2017- 1/18/2018 with new electric charges
of $151.99.%

e Quarterly Utility Statements from the City of Wilmington (water) showing
usage for the periods of (i) 12/2/17 to 3/6/18, (ii) 3/6/18 to 6/1/18 and (iii)
8/22/18-9/18/18.2

e Various printouts from Walgreens dated 12/5/17 through 8/7/18 listing
Debtor and the Union Street Property address.”

* Statements from M&T bank addressed to Ms. Goldfeder at the Union Street
Property for the period of 3/31/18-4/30/18, 5/1/18-5/30/18, 5/31/18-
6/29/18, 6/30/18-7/30/18, 5/1/19-5/30/19),8

 

% Answering Brief, Ex. 8.

7% Answering Brief, Exs. 9, 10.
” Answering Brief, Ex. 11.

*® Answering Brief, Ex. 12.

” Id.

Answering Brief, Ex. 19.

8! Fd.

82 id.

83 id.

24

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 25 of 32

e The transcript of the Section 341 meeting held April 9, 2018 at which the
Guardian testified that Debtor lives at the Union Street Property, but that she
goes to the Guardian’s house for taking showers and food. He further
testified that Debtor is “emotionally attached to the house and she want to go
every day.’”**

As stated above, Deutsche Bank objects to much of this evidence. In particular, Deutsche
Bank asserts authentication and foundation objections to the photographs of the Union
Street Property, and the Delaware state identification cards. Deutsche Bank adds hearsay
objections to the bank and utility statements. And, Deutsche Bank adds “failure to
produce” in discovery as grounds to preclude the section 341 meeting transcript and the
National Title Insurance Company record.

(i) Authentication/ Foundation

In the Third Circuit, the standard for authenticating evidence is “slight.”** Only a
prima facie showing is necessary, and once made, it is for the fact finder to ultimately
determine the authenticity of the evidence. Federal Rule of Evidence 901 provides
examples of appropriate methods of authentication, such as “reliance on appearance,
contents, substance, internal patterns of other distinctive characteristics of the item.”® But,
this list is not exhaustive and circumstantial evidence can suffice to show authenticity.*’

I conclude that the Delaware Polling Place Card, state issued identification cards,
mortgage statements, Delmarva Power bills, quarterly utility statements from the City of

Wilmington, and the bank statements from M&T meet the slight burden to show

authenticity, and as the fact finder, I find them authentic. ‘The appearance of these

 

4 Answering Brief, Ex. 7.

85 United States v. Turner, 718 F.3d 226, 232 (3d Cir, 2013) (citing McQueeney v. Wilmington Trust Co. ,
779 F.2d 916, 928 3d Cir, 1985)).

% Fed. R. Evid 901(b)(4).

8? Turner, 718 F.3d at 232.

25

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 26 of 32

documents appear as they should, and contain the information such documents would
typically have.* And, the documents were produced by Debtor during discovery,”
Further, while it is Debtor’s burden to prove authentication, Deutsche Bank has not
suggested any credible reason to doubt authenticity.”

T also conclude that I can consider these documents under Federal Rule of Evidence
807, the residual hearsay exception. While I recognize the rule is to be used rarely, these
documents have “exceptional guarantees of trustworthiness” because Debtor, banks and

others rely on them to show evidence of residency.” I also note that the mortgage

 

88 Turner, 718 F.3d at 233.
® Id. at 232 (“considering that documents were produced in response to a discovery request as
evidence of authenticity”) (citing McQueeney, 779 F.2d at 929), In its Interrogatories, Deutsche Bank
asked the following questions:

6. Do you pay for any utilities, mcluding but not limited to gas, oil, electric, or

water for the Property? If you answer is in the affirmative, identify and describe

what utilities you pay with respect to the Property, and attached a copy of the most

recent bill to these interrogatories.

7. Please provide a copy of all heating, electric, water, cable, internet, phone
and oil bills for the Property from November 1, 2017 to the present.
13, Do you have an account with any bank? If your answer is in the affirmative,

identify and describe the account, and attached a copy of the most recent statement
to these interrogatories.
14, Do you have any form of state or government issued identification card? If
your answer is tn the affirmative, identify the source of identification, and attach a
copy of each such identification card to these interrogatories.
Exs. A through J (Corrected) in Supp. of Mot. to Compel Disc. Responses, Ex. A (Deutsche Bank
National Trust Company’s Interrogatories and Requests for Production Directed to Debtor)
(“Deutsche Bank’s Discovery Requests”), D.I. 48.
* Turner, 718 F.3d at 233,
1 See, e.g., 2217 Driver License and Identification Card Application Procedures for Delaware
Compliant and Delaware Non-Compliant Identification Documents:
8.0 Principal Residence Address.
8.1 The division and Delaware State Police must be able to contact every
identification document holder at the physical location where he lives in this State.
Therefore, every applicant must provide two documents that show the individual's
name and principal Delaware residence using such documents as utility bills, auto or
life insurance policies, W-2 or filed tax forms, voter registration card, bank account
records, credit card statements, employment records, signed. contract to purchase
home in this State, rental agreement or any other document specifically approved by
the Chief of Driver Services or Director. These source documents will be
electronically stored and when possible, verified. The applicant should notify the

26

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 27 of 32

statements are from Select Portfolio Servicing, Deutsche Bank’s agent and/or predecessor.
Further, Deutsche Bank is capable of verifying such documents through discovery requests
to third parties and so was in a position to debunk these documents if they were in error or
falsified in any way.”

The photographs of the Union Street Property, Ms. Mattia’s certification and
memorandum, however, are not the type of information that Deutsche Bank was in a
position to independently validate. The photographs show both the outside and inside of
the Union Street Property as of two points in time: April, 2018 (“Initial Photographs”) and
May, 2019. The photographs reflect furnishings and personal belongings in the living
spaces, or, in other words, a house that is lived in.

Debtor points out the photographs were produced in direct response to Deutsche
Bank’s interrogatories and document requests. On March 27, 2018, Deutsche Bank

propounded the following document requests:

3. Produce pictures of the Property which show its current physical
condition.
4, For each and every room within the Property, produce pictures of the

Property which show its current interior physical condition. ”

 

division within 30 days after he changes his address. No proof is needed to change a
person's address, and it can be accomplished by mail. A Delaware compliant driver
license or identification card. will not be issued to an applicant unless the applicant
has established a principal residence address in this State at the time of application.
2 Del. Admin. Code. §§ 2217-8.0-8.1.
2 The rules of evidence are to be construed to administer justice. Fed. R. Evid, 102 (“These rules
should be construed so as to administer every proceeding fairly, eliminate unjustifiable expense and
delay, and promote the development of evidence law, to the end of ascertaining the truth and
securing a just determination”). Accepting this evidence furthers this purpose. And, as already
stated, Deutsche Bank did not submit declarations attesting to authenticity and submitted
documents that were clearly hearsay. Under these circumstances, it is fair to consider documents
with intrinsic guarantees of trustworthiness.
* Deutsche Bank’s Discovery Requests.

27

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 28 of 32

In August, 2018, Deutsche Bank acknowledged receipt of the Initial Photographs taken in
April 2018 and as a follow-up asked Debtor to “[p]lease confirm that the pictures produced
reflect each and every room within the Property.”"* Debtor further explains that because
Mikhail was not available for a deposition, Debtor’s counsel sent her paralegal, Ms. Mattia,
to retake photographs of the Union Street Property to, in essence, recreate the photographs
taken in April 2018. Ms. Mattia was also offered up for a deposition at the May 30, 2019
hearing.

While I believe these photographs to be authentic, these are not the types of
documents that lend themselves to the authentication and admission analysis in Turner.
Further, Mikhail did not submit to a deposition and so Deutsche Bank did not have an
opportunity to explore the genesis of the photographs or his testimony at the section 341
meeting. Deutsche Bank’s Motion i# Limine and/or Motion for Sanctions is granted as to
the photographs and Ms. Mattia’s certification and I will not consider them.”

But, even without the photographs and other excluded evidence, the admitted
evidence is more than enough to meet the evidence submitted by Deutsche Bank in support
of the Objection. The Delaware Polling Place Card, state issued identification cards,
mortgage statements, Delmarva Power bills, quarterly utility statements from the City of
Wilmington (subject to the caveat below) and M&T bank statements all evidence that
Debtor was living at the Union Street Property on the Petition Date. While Deutsche Bank
questions this and makes sweeping conclusions because of Debtor’s admitted inability to

live in the Union Street Property for long periods of time, Debtor’s evidence is sufficient to

 

*4 Exs, A through J (Corrected) in Supp. of Mot. to Compel Disc. Responses, Ex. J (August 17,
2018 Letter from Alexandra D. Rogin, Esquire to Erin K. Brignola, Esquire).
* Neither will I consider what appears to be a one page handwritten title search of the Union Street

Property.
28

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 29 of 32

meet Deutsche Bank’s evidence and suppositions. Simply put, to the extent that Debtor has
a burden of production, Debtor’s evidence is sufficient to bring the burden of persuasion—
which falls on Deutsche Bank-—- into play.

TV. Deutsche Bank Fails to Meaningfolly Impeach Debtor

In its Reply Brief, Deutsche Bank proffers, in a footnote, that it seeks to use
“photographs and documents produced by Debtor” for impeachment purposes.” Deutsche
Bank does not articulate specific documents or an impeachment purpose for each document
(e.g., contradictory facts, prior inconsistent statement, bias, etc.). Nonetheless, Deutsche
Bank raises what it terms inconsistencies that discredit Debtor’s testimony.

First, Deutsche Bank correctly states that Debtor produced a Delaware issued
identification card that lists her address as the Ayre Street Property.” This identification
card was issued in December of 2014." Thus, at the most, the identification card listing the
address of the Ayre Street Property is some evidence that Debtor, years ago, purported to
live at the Ayre Street Property. It does not, however, establish that Debtor did not live at
the Union Street Property as of the Petition Date. While there is certainly an inconsistency
among the various Delaware identification cards Debtor produced, I do not find that this

discrepancy sufficiently impeaches Debtor's credibility.

 

* The full footnote reads: “Creditor reasserts its objection to the introduction of any photographs
and documents produced by Debtor for use as substantive evidence by Debtor, and instead relies
upon the documents solely for impeachment purposes.” Reply Brief'5 n.9.

%? Opening Brief 4-5 (“Post-petition, Debtor has produced only inconsistent, non-credible, or
contradictory evidence to support her claims. For example, in response to Creditor’s Objection,
Debtor actually produced an identification card listing her address as that of her Guardian’s: the
East Ayre Street Address.”). The identification card. was attached to Debtor’s response to Deutsche
Bank’s objection as Exhibit D-1A. Debtor’s Initial Response, Ex. D-1A.

% Debtor’s Initial Response, Ex. D-1A; Answering Brief 6 n.3.

29

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 30 of 32

Second, Deutsche Bank takes issue with the fact that Debtor alleged in her Schedules
and stated in response to an interrogatory that there was no running water at the Union
Street Property but now has produced utility bills reflecting water usage.” As for the
Schedules,'” the objection!" and the interrogatory responses,'” they reflect different points
in time: December 7, 2017 (no running water), March 16, 2018 (no running water) and
April 10, 2018 (running water). There is not necessarily, therefore, any inconsistency in
these responses. The water bill and/or its history is a little hard to decipher and Deutsche
Bank does not provide me the benefit of its thinking or why the water biil/history calls
Debtor’s credibility into question, generally. But, given what appear to be many identical
quarterly charges, the bill could reflect a minimum charge, and is therefore of little
assistance.’

Third, Deutsche Bank points to a contradiction contained in Debtor’s schedules."
On Schedule A/B, in response to the question “Do you own or have any legal or equitable.

interest in [Electronics],” Debtor checked the box “No.’'® However, on Schedule J, Debtor

 

* Reply Brief 4-5.

100 Petition.

01 Debtor’s Initial Response 7.

02 Exs. A through J (Corrected) in Supp. of Mot. to Compel Disc. Responses, Ex. B at 1 (April 10,
2018 email from Mikhail to Stacey Mattia),

3 In a one sentence footnote, Deutsche Bank also contends the electric bills impeach Debtor's
credibility “as although barely legible the statements show higher usage in 2016 when she was
allegedly not living at the Property than in 2017 when the Petition was filed.” Reply Brief 5. I
cannot discern anything of relevance for impeachment purposes from the electric bill nor does
Deutsche Bank point me to any specific statement made by Debtor it is seeking to impeach. But, as
stated supra, the electric bills do show current charges for the period of September 13, 2017 to
October 10, 2017 and for December 17, 2017 to January 2018. This evidence tends to corroborate
that Debtor was living at the Union Street Property on the Petition Date.

104 7d. (“Similarly, Debtor alleges in one Schedule before this Court related to her assets that she has
no electronics ... and she contradictorily admits to having a cell phone and internet access.”).

105 Answering Brief, Ex. 4.

30

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 31 of 32

purports to have expenses for “Cell Phone” and “Internet Access.”!° These responses are
internally, but openly, contradictory. This discrepancy carries little, if any, weight.'”’
Finally, I have considered Deutsche Bank’s inability to depose either Debtor or
Mikhail. This is less than ideal. But, because of this, I have excluded certain evidence as
requested in the Motion in Limine and the Motion for Sanctions. I observe that Deutsche
Bank was not precluded from deposing Debtor’s neighbors or issuing subpoenas to third

party custodians of relevant documents. Deutsche Bank chose not to go this route. It also

chose to submit this dispute on paper rather than forcing a trial.

Conclusion

After considering the evidence submitted, I find that Deutsche Bank has not satisfied
its burden of proof to show that the claimed homestead exemption is not properly claimed.
Its main argument—that Debtor is estopped from arguing she lives at the Union Street
Property—is not well taken. Debtor’s argument before the Delaware State Courts that she
was not properly served with process in November, 2011 because she did not then live at the
Union Street Property is not inconsistent with her position that the Union Street Property
was her principal residence on the Petition Date. Neither the Delaware Superior Court nor

the Delaware Supreme Court made any finding with respect to where Debtor lived on the

 

10 Answering Brief, Ex. 5.

10? Further, Deutsche Bank alleges that certain photographs Debtor sought to introduce into
evidence show a TV, printer, microwave and kitchen appliances. The photographs showing the TV
and printer were taken on May 2, 2019, over a year and a half after the Petition Date. These later
photographs were taken in an attempt to reproduce photographs taken by Mikhail on or about April
17, 2018 in an effort to overcome Deutsche Bank’s objections. Answering Brief, Exs. 11, 12.
Moreover, the microwave and kitchen appliances constitute “Household goods and furnishings,”
not electronics, for purposes of Schedule A/B. Debtor properly acknowledged ownership of the
microwave and kitchen appliances on Schedule A/B, by checking the “Yes” box next to Household
goods and furnishings and and further stating she had “3 Rooms Used Household Goods”
Answering Brief, Ex. 3.

31

 

 
Case 17-12873-LSS Doc79 Filed 10/26/20 Page 32 of 32

Petition Date as that question was not an issue in the Foreclosure Action. Further,
Deutsche Bank’s argument that Debtor’s evidence is inconsistent, non-credible or
contradictory does not win the day even excluding evidence in response to Deutsche Bank’s

Motion in Limine and Motion for Sanctions. Deutsche Bank, not Debtor, has the burden of

proof.
Deutsche Bank’s frustration at spending years obtaining a judgment only to have

108 and perhaps explains why it

Debtor file bankruptcy to avoid execution is understandable,
has continued to pursue the Union Street Property, worth less than $125,000, for over ten
years. But, it is quite common for a debtor to file a bankruptcy proceeding only after a
judgment is obtained in order to avoid execution. And, in this instance, Deutsche Bank
simply did not meet its burden to show that Debtor’s homestead exemption is not properly
claimed.

An order will enter consistent with this Opinion.

Dated: October 26, 2020 Pp tizg eg Net edt A Pisa
TWN A t if KUALA

LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 

 

108 Reply Brief 8-9. See also Opening Brief 4 n.1 (“Debtor has essentially taken the Property that she
now claims as exempt from creditors without making any substantial payment towards the

Property.”).
od
